Title: To John Adams from John Quincy Adams, 9 October 1815
From: Adams, John Quincy
To: Adams, John




N. 42.
My dear Sir.
Boston-House, Ealing 9. October 1816


Your favours of 27. 28 and 30 August were all received together—They, as well as your preceding Letters express so much uneasiness for me and on my account, that I wish it were in my power to tranquilize your feelings—Aware as I am of the heavy responsibility of my present situation, and diffident as I ought to be of my own fitness for it, I have certainly seen times, and gone through emergencies, more painful, and more distressing than any of those which now embarrass and perplex me—Now instead "incedo per ignes suppositos cineri doloso"—I am well aware that the most formidable dangers are those that I cannot see—But my vigilance is not asleep, neither has that portion of Industry, to which I have been long habituated deserted me—That there is nothing to be obtained here, I am fully convinced—That they now strongly grudge what they have conceded is likewise evident—The commercial Convention as you remark was "a temporary expedient to keep the world along”; and I fear the sentence is too prophetical that "this Tranquility will be of short duration"—I must be content to say like Hezekiah—"Is it not good, if peace be in my days?" Our Country now enjoys the blessing of Peace, and although the period may be not far distant, when she will again be called to defend her rights by force of arms, there is yet reason to hope that she will enter upon the field under more favourable auspices than she was compelled to do in the late War—So far as human foresight can anticipate, there is no danger of a new War, from the causes which produced the last—With a navy reduced to the Peace Establishment, and with a hundred thousand Sailors upon her hands more than she can employ, Britain is not likely to have any occasion very soon for the services of the Presaging, for a European War—As little will she need Orders in Council and Paper Blockades, to destroy neutral Commerce—But the Canadian Boundary—the fur trade—the fisheries—The commercial intercourse with the East and West Indies—The Floridas; and a general commercial competition all over the world, are already producing collisions, which in the temper of the two Nations, towards each other, it is not to be expected will leave them long at Peace—But as the interests for which it will be necessary for us to contend, will be almost exclusively those of the Northern and Eastern Section of the Union, I hope and trust that the Government of the United States will take special care, not to get involved in a new War, without being certain of the support and co-operation of those for whom it must be waged—Upon the question concerning the right to the Coast Fisheries, the two Governments, are already at issue—You know that our fishermen have been excluded the present Season, and The British Government has formally notified to ours, their determination to exclude us from them in future. I have under Instructions from the Secretary of State, addressed a Letter on the subject to Lord Bathurst, asserting our right, and supporting it, to the utmost of my power—As yet, I have received no answer to it; but from the Conversation which I previously had with Lord Bathurst I know that the determination here upon that point is irrevocable—Nothing therefore will remain for us, but to maintain the right, as it is contested...by force; but I have purposely written the Letter in such a manner, as to leave the American Government and Nation the choice of the time when they may deem it expedient to apply force to the support of their right.—The Commercial Convention contains only two Articles of any importance—one mutually abolishing what were called the discriminating duties; and the other stipulating the admission of American commercial vessels, at the four principal British Settlements in the East-Indies—The duration of the Convention is to be only four years from the time of the signature, but at this very moment an attempt is making, to excite a clamour against the Ministers, for having assented even to these two Articles—You will not be Surprized that this attempt proceeds from the opposition, and that the Morning Chronicle is the vehicle by which it is made—The loss by the British of the privilege of trading with the Indians within our Jurisdiction, and the loss of the fur trade which they foresee as the consequence that must result from it, is another source of heart-burning and of discontent which will breed much ill blood here—It has already been the cause of the Indian War, which we are now obliged to sustain, and which I hope our Government will see the necessity of terminating in the most effectual manner.
On the subject of our intercourse with the West-Indies the British Plenipotentiaries with whom we negotiated the commercial Convention, would not even listen to us—From the first moment they declined all discussion about it—The system of universal exclusion was already established, and not one particle from it would they swear—They extended it likewise in all its rigour to their provinces in North-America, and refused to allow as even the privilege of carrying in boats down to the St: Lawrence, and to Montreal, our own produce, for exportation thence in their ships to Europe—One consequence of this rigour, you will find in the newspaper enclosed—The Council and Assembly of the Island of Antigua, are deliberating upon the distressed State of the Colony, and their joint Committee report that it is all owing to this total exclusion of American vessels from the Island.—Other Colonies will undoubtedly suffer in like manner, from the same cause—But the sufferings of the Colonies are the gain of the West-India Merchants, whose influence with the Government will always overpower that of the planters, and tho more certainly, because combining with the jealousies and fears and prejudices always operating against the United States.—
Nothing can however be more clear in my mind than our interest and policy to avoid as long as possible a new War with England—How long it will be possible I know not, for the problem is now to be decided whether this Country can exist in Peace, and if so is very possible their Government should soon find that it cannot, the danger is that they will plunge the Nation headlong into a War with us, because it is against us only that they will be able to stimulate the National passions to the tone of War. It is a singular symptom, that the state of Peace, has brought a very oppressive burden upon the farmers, and land holders of the Country—The price of wheat, and consequently of bread has fallen, within these two years, more than one third—The value of land has fallen at least in the same proportion. Rents are coming down in the same manner; but the taxes are not reduced—The farmers however become more and more unable to pay them, and unless something should occur to restore the prices to the level of the former years, the landed and the funded interests of the kingdom will be brought into such a state of opposition against each other, as to threaten the tranquility of the Nation.
On the side of France they have henceforward nothing to fear. The Elements of civil Society in that Country are dissolved. For the price of two or three Provinces, and of all her important fortresses, the Bourbons are to be saddled upon the remnant of that wretched People, and to be maintained by an army of two or three hundred thousand foreign Soldiers, fed upon their vitals—Partial Insurrections must inevitably be the consequence of this state of things, but the internal war, of interests and passions will render any general and united effort impossible—Every struggle for deliverance will be smothered in blood, and be made the pretext for new spoliations and partitions—France is irretrievably lost, unless she can produce another Joan of Arc.—You will have more reason than ever to say that the Wars of Reformation shall continue, when you learn the late massacre of the Protestants, under the auspices of the Duke and Duchess of Angouleme—You will have many of the miserable fugitives from that persecution in America, and may they find there a Country, where St Bartholomew butcheries, are not in honour, and in fashion.
Let me hope that in our Country, religious controversy will not extend beyond the consumption of paper I think the first time I ever saw Dr Morse was in a pulpit, at an ordination, addressing a prayer to the Triune God. It seems he is steady to the faith—As he and the Boston Rebel are both members of the Corporation, I wish they would agree to hold a Forensic Dissertation, on a Commencement Day, upon the question which of the two, Athanasius or Socinus, was the greater man—I wrote you some time ago, how my belief inclined upon this question—but I have no desire to make converts, because I believe that a sincere Socinian may be saved, and that a very honest and intelligent man may be a Socinian—There is something of this dispute rumbling also here; but the Unitarians are losing ground. They will probably never become the prevailing sect of Christians, for the plain reason that when you are going down a steep hill, the nearer you are to the bottom the harder it is to stop.
I will send you Tucker’s light of Nature by the first opportunity; but they ask nine guineas for the six volumes of Brucker—If you wish to have it at that price, be kind enough to let me know—I have hesitated, because I was not certain that you meant to order it.
I am, Dear Sir, ever faithfully yours

A.




